Citation Nr: 1422053	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-47 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to a compensable rating for service-connected duodenal ulcer disability.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied an increased rating for service-connected duodenal ulcer and denied a claim for service connection for hiatal hernia because the evidence submitted was not new and material.  In a May 2011 decision, the Board found that new and material evidence had been received to reopen a claim for service connection for hiatal hernia.  The issues of a compensable rating for duodenal ulcer and service connection for hiatal hernia were remanded for further development, to include a new VA examination.  In accordance with the Board's May 2011 remand directives, the Veteran was afforded a new VA examination in December 2011.  An April 2013 Board decision found the December 2011 VA examination to be inadequate and again remanded the issues for further development, to include a new VA examination.  The appeal has been returned to the Board for further adjudication.  


FINDINGS OF FACT

1.  The Veteran does not have a hiatal hernia which began in service or has been shown to be causally or etiologically related to active service.  

2.  The preponderance of the evidence shows that the Veteran did not have an active duodenal ulcer at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for a compensable disability rating for service-connected duodenal ulcer have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7305 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007 and July 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that he currently has a hiatal hernia as a result of his military service.  The service medical records do not show treatment for, or a diagnosis of a hiatal hernia.  The service medical records do show that beginning in 1959, the Veteran complained of epigastric pain, and during his re-enlistment examination in 1963, he reported stomach problems.  A 1974 post-service UGI, revealed a small sliding hiatal hernia.  Private and VA treatment records also document a history of epigastric complaints and treatment.  

In August 2013, the Veteran was afforded a VA examination in support of his claim for service connection for hiatal hernia.  During the examination the Veteran reported a history of stomach and gastric pains that began in service.  The Veteran reported that the pain would come and go.  He stated that his symptoms were with diet and medications.  The Veteran reported that after active duty his pain came back and he was treated with Tagamet.  He stated the Tagamet really helped him.  He also reported that for years he only had stomach pain, but in the late 1970's or early 1980's he began having acid reflux symptoms.  He described frequent reflux type symptoms with burning from his epigastric region to his throat.  The burning pain and acid reflux also disturbed his sleep.  The Veteran reported wakening with a choking feeling at least four times a year.  He stated he also frequently awakened with regular acid reflux symptoms.  He also reported that his diet had an effect on his symptoms, with particular types of food aggravating his symptoms more than others.  The Veteran reported his current treatments of generic Zantac and Maalox are effective.  The examiner noted the Veteran's current symptoms as pyrosis (heartburn), reflux, regurgitation, sleep disturbance caused by esophageal reflux, and other gastrointestinal symptoms.  There was no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner diagnosed the Veteran with healed service-connected duodenal ulcer disease and gastroesopheal reflux disease (GERD).  Central obesity was noted by the examiner to be a pertinent finding related to the Veteran's diagnoses.  

The examiner opined that the Veteran's current gastrointestinal disability, GERD, less likely than not had its clinical onset during active service or was related to any in-service disease, event, or injury.  The examiner's rationale was that the diagnosis of GERD can be made clinically.  The Veteran's description of his current GI symptoms with frequent acid burning/regurgitation into the throat is characteristic of GERD.  Additionally, his intermittent symptom of choking spells with swallowing, and his acid reflux are all symptoms of an esophagus condition.  The examiner noted that the Veteran reported his reflux symptoms had their onset in the 1970's or 1980's.  This coincided with the Veteran's first documentation and diagnosis of a hiatal hernia.  GERD often develops in those with hiatal hernia.  Both of these are conditions of the esophagus.  The Veteran detailed ongoing severe reflux type esophageal symptoms, however, no esophageal type symptoms were reported prior to the 1970's.  

The examiner also noted that the Veteran's weight increased from the time of separation in 1962 to the time of his GERD type symptoms.  The examiner stated that weight gain/obesity is an established cause of GERD.  By the time of the Veteran's self-reported reflux symptoms in the mid 1970's he had gained more than 60 pounds.  The Veteran's weight had increased and his reflux symptoms have worsened since onset.  

The examiner further opined that the Veteran's currently diagnosed GERD was less likely than not caused by or aggravated by his service-connected duodenal ulcer.  The rationale provided is that GERD is a condition of the esophagus and an ulcer condition does not cause or result in conditions of the esophagus.  

After a review of the entirety of the evidence of record the Board finds that service connection for hiatal hernia is not warranted.  While the Veteran has a history of gastric complaints and symptoms, the evidence reflects that those symptoms are a result of GERD that developed from a hiatal hernia that had its onset approximately 12 years after service in 1974.  Accordingly, entitlement to service connection for a hiatal hernia is denied.  


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's service-connected duodenal ulcer is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7305, which evaluates duodenal ulcers.  Under Diagnostic Code 7305, a 10 percent rating is assigned for mild duodenal ulcer with recurring symptoms once or twice yearly.  Moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating is assigned for moderately severe duodenal ulcer; less than severe but with impairment of the veteran's health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe duodenal ulcer; "pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health."  

After a review of the record the Board finds that the Veteran does not have any symptoms related to a duodenal ulcer.  At the August 2013 VA examination, the examiner noted that although the Veteran has attributed all of his GI symptoms since 1959 to his service-connected duodenal ulcer disease, he described distinctly different symptoms for the period prior to 1974 than for the period afterwards.  Prior to 1974, the Veteran's symptoms were severe epigastric pain relieved by food and milk.  After 1974, esophageal type symptoms consistent with GERD began and had predominated ever since.  The examiner opined that there is no objective evidence of active ulcer disease since active duty.  All treatment records since the Veteran's October 1985 claim for increased rating reflect a history of duodenal ulcer but also show that the ulcer was healed with no activity.  

The Board finds that the Veteran is competent to report the observable symptoms of stomach and digestion problems as noted above.  Nonetheless, the Veteran, as a lay person, is not competent to provide an opinion that these symptoms are related to his service-connected duodenal ulcer as that requires special medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, the competent medical evidence of record shows that the Veteran did not have a duodenal ulcer at any time during the appeal period.  

The Board has considered whether staged ratings are appropriate.  However, the evidence of record shows that the Veteran's duodenal ulcer has healed and there has been no change in the status of his service-connected duodenal ulcer during the course of the appeal.  As such, a staged rating is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have any active symptoms related to his service-connected duodenal ulcer in that the competent medical evidence reveals that the Veteran did not have a duodenal ulcer at any time during the appeal period.  Therefore, the Veteran is not entitled to a compensable disability rating for his service-connected duodenal ulcer.  

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that no referral is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected duodenal ulcer is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's duodenal ulcer with the established criteria found in the rating schedule for duodenal ulcers shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the preponderance of the evidence shows that the Veteran's duodenal ulcer has healed and that there is currently no symptomatology that medical evidence has associated with the duodenal ulcer.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

Entitlement to service connection for a hiatal hernia is denied.  

Entitlement to a compensable disability rating for service-connected duodenal ulcer is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


